                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

     JERRY NUTT,                                  )
                                                  )        Case No. 1:20-cv-2
           Plaintiff,                             )
                                                  )        Judge Travis R. McDonough
     v.                                           )
                                                  )        Magistrate Judge Christopher H. Steger
     SONNY SMART, DAN RAWLS, and                  )
     SAMMY GARNER,                                )
                                                  )
           Defendants.                            )


                                              ORDER


          On February 23, 2021, Magistrate Judge Christopher H. Steger filed his report and

 recommendation (Doc. 44) pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure

 72(b). Magistrate Judge Steger recommends that the Court: (1) grant Plaintiff’s motion for

 default judgment as to Defendants Sonny Smart and Dan Rawls (Doc. 39); (2) award Plaintiff

 $222,855.81in damages against Defendant Smart; (3) award Plaintiff $54,158.86 in damages

 against Defendant Rawls; (4) award post-judgment interest under 28 U.S.C. § 1961(a); and (5)

 deny Plaintiff’s request for attorney’s fees without prejudice and with leave to refile within thirty

 days. (See Doc. 44, at 14–15.) No party objected to Magistrate Judge Steger’s

 recommendation. 1 Nevertheless, the Court has conducted a review of the report and


 1
  Magistrate Judge Steger specifically advised the parties that they had fourteen days in which to
 object to the report and recommendation and that failure to do so would waive any right to
 appeal. (Doc. 44, at 15 n.4); see Fed. R. Civ. P. 72(b)(2); see also Thomas v. Arn, 474 U.S. 140,
 148–51 (1985) (noting that “[i]t does not appear that Congress intended to require district court
 review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
 when neither party objects to those findings”). Even taking into account the three additional
 days for service provided by Fed. R. Civ. P. 6(d), the period in which the parties could timely file
 any objections has now expired.


Case 1:20-cv-00002-TRM-CHS Document 45 Filed 03/16/21 Page 1 of 2 PageID #: 212
 recommendation, as well as the record, and it agrees with Magistrate Judge Steger’s well-

 reasoned conclusions.

        Accordingly, the Court ACCEPTS and ADOPTS Magistrate Judge Steger’s report and

 recommendation (Doc. 44, at 14–15.). Plaintiff’s motion for default judgment (Doc. 39) is

 GRANTED. Plaintiff is AWARDED damages of $222,855.81 against Defendant Smart.

 Plaintiff is AWARDED damages of $54,158.86 against Defendant Rawls. Plaintiff is

 AWARDED post-judgment interest under 28 U.S.C. § 1961(a). Plaintiff’s request for attorney’s

 fees is DENIED without prejudice and with leave to refile within thirty days. An appropriate

 judgment will enter when this case is fully resolved.

        SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cv-00002-TRM-CHS Document 45 Filed 03/16/21 Page 2 of 2 PageID #: 213
